PCIJ_AB_59_PrinceVonPless_DEU_POL_1933-12-02_ORD_01_DI_00_EN.txt. COUR PERMANENTE DE JUSTICE INTERNATIONALE

SERIE AIB |
ARRÊTS, ORDONNANCES ET AVIS CONSULTATIFS

FASCICULE N° 59

AFFAIRE RELATIVE A L'ADMINISTRATION
DU PRINCE VON PLESS

 

 

ORDONNANCE DU 2 DÉCEMBRE 1933
XXX™ SESSION

1933

XXXth SESSION
ORDER OF DECEMBER 2nd, 1933

 

 

PERMANENT COURT OF INTERNATIONAL JUSTICE

SERIES A./B.
JUDGMENTS, ORDERS AND ADVISORY OPINIONS

FASCICULE No. 59

CASE CONCERNING THE ADMINISTRATION
OF THE PRINCE OF PLESS

SOCIETE D’EDITIONS A. W. SITHOFF’S

LEYDE LEYDEN
A. W. SIJTHOFF PUBLISHING COMPANY
194

PERMANENT COURT OF INTERNATIONAL JUSTICE

1933-
ORDER MADE ON DECEMBER and, 1933. December 2nd.

General List:
L —_ Nos. 49 and 55,

THIRTIETH (EXTRAORDINARY) SESSION.

December 2nd, 1933.

CASE CONCERNING THE ADMINISTRATION
OF THE PRINCE VON PLESS.

Present: MM. ADATCI, President ; GUERRERO, Vice-President ;
KELLOGG, ‘Baron RoLin-JAEQUEMYNS, Count Rost-
WOROWSKI, MM. FROMAGEOT, DE BUSTAMANTE, ANZI-
LOTTI, Sir CECIL Hurst, MM. SCHÜCKING, NEGULESCO,
Jhr. van Eysinca, M. Wane, Judges.

The Permanent Court of International Justice,
composed as above,

after deliberation,

Makes the following Order :

Having regard to Article 48 of the Statute of the Court;

Having regard to Article 61 of the Rules of Court;

Having regard to the Application of May 18th, 1932,
whereby the German Government brought before the Per-
manent Court of International Justice a suit against the
Polish Government, founded on an alleged violation by the
Polish Government of certain obligations incumbent upon
that Government under the Geneva Convention of May 15th,
1922, concerning Upper Silesia, in regard to the Administration
of the Prince von Pless, a Polish national belonging to the
German minority in Polish Upper Silesia ;

Having regard to the appointment by the German Govern-
ment of Professor Erich Kaufmann, of Berlin, as its Agent,
and to the appointment by the Polish Government of

4
PRINCE VON PLESS ADMINISTRATION 195

M. Thadeus Sobolewski, Doctor of Law and Principal Coun-
sellor at the State Litigation Office, as its Agent :

Having regard to the document filed with the Registry
on October 8th, 1932, whereby the Polish Government,
relying on Article 38 of the Rules, raised a preliminary
objection to the German. Government’s Application, submitting
that the Court should “declare the German Government’s
Application inadmissible”

Having regard to the Order of February 4th, 1933, whereby
the Court, inter ala, joined the preliminary objection lodged
by the Polish Government to the merits of the case and
provisionally fixed the time-limits for the filing of the
documents of the written proceedings on the merits, other
than the Case of the applicant Party ;

Having regard to the Order of May 1th, 1933, whereby
the Court declared that a request for the indication of.
interim measures of protection filed by the German Govern-
ment on May 2nd has ceased to have any object;

Having regard to the Order of July 4th, 1933, whereby
the President—the Court not being in session—finally fixed
the time-limits for the filing of the Counter-Case, Reply and
Rejoinder on the merits, the time-limit for the filing of the
Counter-Case expiring on December 2oth, 1933;

Whereas, on October 27th, 1933, the Registrar of the
Court received from the German Minister at The Hague a
note to the effect that the German Government does not
intend to proceed with the case concerning the Administration
of the Prince von Pless which it had submitted to the Court ;

Whereas, pursuant to the provisions of the Rules of Court,
a copy of this communication was transmitted, for infor-
mation and any necessary action, to the Agent of the Polish
Government in the case;

Whereas, by a letter of November 15th, 1933, the said
Agent informed the Court that, in view of the attitude on
the part of the German Government indicated by this note,
the Polish Government has no objection to the discontinuance
of proceedings in this case and, as it accordingly considers
them closed, “requests the Court officially to record the
fact” ;

Whereas the withdrawal of the suit by the German Govern-
ment and the acquiescence of the Polish Government in this
withdrawal terminate the proceedings instituted ;

THE COURT,

noting the communication received on October 27th, 1933,
from the German Minister at The Hague, to the effect that
the German Government withdraws the suit submitted by
its Application of May 18th, 1932;

5
PRINCE VON PLESS ADMINISTRATION 196

placing on record the declaration made on November 15th,
1933, by the Agent of the Polish Government to the effect
that that Government acquiesces in this withdrawal ;

declares that the proceedings begun by the Application of
the German Government are terminated ;

decides that the said case shall be removed from the
Court’s list.

Done in French and English, the French text being authori-
tative, at the Peace Palace, The Hague, this second day of
December, one thousand nine hundred and thirty-three, in
three copies, one of which shall be placed in the archives
of the Court and the two others forwarded to the German
Government and the Polish Government respectively.

(Signed) M. ADATCI,

President of the Court.

(Signed) A. HAMMARSKJÜLD,

Registrar of the Court.
